Citation Nr: 1732267	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-29 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for Sjorgren's syndrome.

2.  Entitlement to service connection for right knee arthritis.

3.  Entitlement to service connection for left knee arthritis.

4.  Entitlement to service connection for right elbow arthritis.

5.  Entitlement to service connection for left elbow arthritis.

6.  Entitlement to service connection for arthralgia, left wrist.

7.  Entitlement to testicular pain.

8.  Entitlement to service connection for right bicipital paresthesia (claimed as right side paresthesia).

9.  Entitlement to service connection for left bicipital paresthesia (claimed as left side paresthesia).


REPRESENTATION

Appellant represented by:	Paul J. Dombeck, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984, May 1992, March 2002 to July 2002, and October 2004 to April 2008, with service in the National Guard from November 1997 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

FINDING OF FACT

In July 2017, prior to the promulgation of a Board decision, the Veteran submitted written correspondence indicating he wished to withdraw from appellate review his current claims on appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.
§ 20.204.

In the present case, the Veteran submitted correspondence in July 2017 indicating he wished to withdraw from appellate review his claims for entitlement to service connection for Sjorgren's syndrome, right knee arthritis, left knee arthritis, right elbow arthritis, left elbow arthritis, arthralgia, left wrist, testicular pain, right bicipital paresthesia (claimed as right side paresthesia) and left bicipital paresthesia (claimed as left side paresthesia).  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


